Appeal from a judgment of the Herkimer County Court (Patrick L. Kirk, J), rendered December 20, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [2]). We affirm for reasons stated in the decision at the suppression court (Patrick L. Kirk, J.). We add only that the sentence is not un*767duly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Green and Hayes, JJ.